DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Nov. 2, 2021, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 2, 2021, has been entered.

Claim Status
 
The status of claims is as follows: 
Claims 1–8, 11–24, and 27–32 remain pending, entered, and examined with Claims 1, 11, 17, and 27 in independent form.
Claims 1, 2, 4, 5, 6, 7, 8, 11, 13 15, 16, 17, 18, 20, 21, 22, 23, 24, 27, 29, 31, and 32 are presently amended. 
Claims 9, 10, 25, and 26 were previously cancelled. 
No Claims are added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 27, 2019, [“Applicant’s Specification”] and accepted for examination. 
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Aug. 25, 2021. The objection to Claims 11 and 27 is withdrawn.

Response to Arguments
35 U.S.C. § 103 Argument
Applicant’s argument with respect to Claims 1–8, 11–24, and 27–32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. An Examiner’s Amendment to Independent Claims 1 and 17 was approved by Applicant as indicated in the attached Interview Summary. Applicant declined to make similar amendments to overcome § 101 and § 103 rejections for Claims 11 and 27.

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101 
(Claims 1–8, 12–24, and 28–32)
Claims 1–8, 12–24, and 28–32 are eligible under 35 USC § 101. Claims 1–8, 12–24, and 28–32 are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way through additional meaningful limitations. MPEP 2106.05(e). The meaningful limitations are:
training a supervised machine learning model in a first stage using, as a first training set, a plurality of historical transaction records that each include transaction information for a particular financial transaction, financial account information for the plurality of financial accounts at a time that the particular financial transaction was received and an indication of which financial account of the plurality of financial accounts was selected for the particular financial transaction; and

using the supervised machine learning model to generate an output that selects a first financial account of the plurality of financial accounts … : 

[…] 

training the supervised machine learning model in a second stage using, as a second training set, at least the feedback information regarding the selection of the particular financial account.

These claimed limitations as informed by Applicant’s Specification ¶ 0058], incrementally improve the accuracy of the machine learning model output account selections, and are meaningfully limitations beyond generally linking the use of the judicial exception to a particular technological environment. MPEP § 2106.05(e).

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 11 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis

Step 1: Claims 11 and 27 are directed to a statutory category. Claim 11 recites “a computer-implemented method” and is therefore, directed to the statutory category of “a process.” Claim 27 recites “one or more non-transitory computer-readable media” and is therefore, directed to the statutory category of “an article of manufacture.”
Representative Claim
 	Claim 27 is representative [“Rep. Claim 27”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
27. One or more non-transitory computer-readable media 

[A] storing instructions which, when executed by one or more processors, cause: 

[B] receiving transaction information of a financial transaction, the financial transaction involving a multi-account payment card associated with a multi-account payment card identification (ID); 

[C] determining that the multi-account payment card ID is associated with a plurality of financial accounts; 

[D] wherein the plurality of financial accounts includes one or more financial accounts designated for use with anomaly transactions; 

[E] wherein the one or more financial accounts designated for use with the anomaly transactions includes a first financial account of the plurality of financial accounts; 

[F] wherein an anomaly transaction is a financial transaction that is unlike previous financial transactions performed using the plurality of financial accounts; 

[G] wherein each of the plurality of financial accounts is associated with a distinct payment source; 

[H] in response to determining that the multi-account payment card ID is associated with the plurality of financial accounts,

	[I] selecting the first financial account of the plurality of financial accounts based, at least in part, on: 

	[J] inputting into an unsupervised machine learning model information about the previous financial transactions and the financial transaction;

	[K] determining, using the unsupervised machine learning model, that the financial transaction is an anomaly transaction; and 

	[L] based on the unsupervised machine learning model determining that first financial transaction is an anomaly transaction, selecting the first financial account of the plurality of financial accounts; 

	[M] 12Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051Reply to Office Actioncausing the financial transaction to be charged to the first financial account.

Step 2A, Prong One: Rep. Claim 27 recites “receiving transaction information … involving a multi-account payment card” (Limitation B); “determining that the multi-account payment card ID is associated with a plurality of financial accounts” (Limitation C); “in response to determining that the multi-account payment card ID is associated with the plurality of financial accounts” (Limitation H); “selecting the first financial account of the plurality of financial accounts” (Limitation I); determining … that the financial transaction is an anomaly transaction” (Limitation K); “selecting the first financial account of the plurality of financial accounts” (Limitations I & L); and “causing the financial transaction to be charged to the first financial account” (Limitation M), which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Limitations B–M further recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer / computer components indicated in bold. For example, but for the generic computer claim language, the claim encompasses a user possessing a multi-account type payment (universal) card and receiving purchase information from a merchant verbally or by paper (Limitations B, C, & G). The claim also encompasses a user remembering the designation of a first financial account for anomaly transactions (Limitations D, E, & F) and forming a simple judgment to select a first financial account and charge the transaction thereto, by thinking, for example, said first account is newly opened and the first purchase earns 100,000 airline miles (Limitations H, I, J, K, L, & M).
 In further support that Limitations B–M may be performed in the human mind or with pen and paper, the receiving, determining, selecting of the financial type data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as mental thoughts, handwritten text, or vocal commands. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III). The mere nominal recitation of a computer/computer components does not take the claim limitations out of the mental process grouping. Id. 
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (4) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: instructions, one or more processors, and unsupervised machine learning model. 
	Regarding the one or more processors, and instructions, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic processor and instructions. E.g., Fig. 3 and associated text ¶¶, [0059], [0061]. The claims describe the generic computer/computer components performing the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea itself simply adds a generic computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). 
Regarding the unsupervised machine learning model, Applicant’s Specification does not otherwise describe it or describes it using exemplary language as part of a general purpose computer. Spec., ¶ [0043]. The claims recite receiving input regarding the “information about the previous financial transactions and the financial transaction” (Limitation J) and outputting the selection of the first financial account when an “anomaly transaction” is determined in some unspecified way (Limitations K & L). These limitations describe the functions of the unsupervised machine learning model as receiving and transmitting data (Limitations J & L), which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The “determining” step covers any solution to determining an anomaly transaction with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). This describes a solution merely at the level of a “generic black box” to determining an anomaly transaction trading. 
Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 27 is directed to an abstract idea. Rep. Claim 27 is not substantially different than Independent Claim 11 and includes all the limitations of Rep. Claim 27. Therefore, Independent Claim 11 is also directed to the same abstract idea. Claims 11 and 27 do not have any dependent claims. 
Step 2B:  Rep. Claim 27 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of additional elements is not inventive. Spec., ¶ [0072].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept. Rep. Claim 27 is not substantially different than Independent Claim 11 and includes all the limitations of Rep. Claim 27. Therefore, Independent Claim 11 also does not recite an inventive concept.
No Dependent Claims
 
Rep. Claim 27 and Independent Claim 11 have no dependent claims.
Conclusion

Claims 11 and 27 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 27 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Novis (U.S. Pat. Pub. No. 2020/0202330) [“Novis”] in view of Dickleman (U.S. Pat. Pub. No. 2009/0144194) [“Dickleman”]





	Regarding Claim 11, Novis discloses
A computer-implemented method for selecting a financial account for a financial transaction, comprising: 
(See at least Fig. 6 and associated text ¶ [0073], where a method for optimizing the selection of a financial account during a transaction between multiple accounts using an optimization algorithm. ¶ [0009] (“optimization algorithm”).)

receiving transaction information of the financial transaction, the financial transaction involving a multi-account payment card associated with a multi-account payment card identification (ID); 
(See at least Fig. 6, step 602 “receive card information associated with a transaction.” The financial transaction involves a multi-use payment card. Fig. 6, step 606a and associated text ¶ [0075]. The multi-use payment card is associated with an account number. Id.)

determining that the multi-account payment card ID is associated with a plurality of financial accounts; 
(See at least Fig. 6, step 606, and associated text ¶ [0075], where it is determined that the multi-use payment card account number is associated with a plurality of financial accounts by using card data and retrieving the plurality of financial accounts from a database, memory, or client device. ¶ [0007].)


wherein each of the plurality of financial accounts is associated with a distinct payment source; 
(See at least ¶ [0067] where a user enrolls each of their payment sources to the multi-use account by capturing an image of the payment card and permits the user to apply for a new financial account. ¶ [0068].)

5Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051 Reply to Office Actionin response to determining that the multi-account payment card ID is associated with the plurality of financial accounts, selecting the first financial account of the plurality of financial accounts […] : 
(See at least Fig. 7 and associated text ¶ [0080], where a neural network machine learning model (optimization module 130) is used to calculate a user behavior metric based on “transaction [data] history for the financial accounts associated with multi-use account and user preferences associated with the multi-use account.” Historical transaction data includes transaction dates, transaction times, transaction amounts, transaction types, and location of the transaction for each of the financial accounts associated with multi-use account. ¶¶ [0046], [0069], [0083]; ¶ [0061] (defining data 314). The user behavior metric calculated from the ML model is used to determine the optimal financial account selected. Fig. 8, ¶ [0010]. The process to select an optimal financial account begins with receiving transaction information from a merchant. Fig. 6, step 602.)



causing the financial transaction to be charged to the first financial account.
(See at least Fig. 6, step 612 (complete financial transaction using selected financial account”)

Novis does not disclose but Dickleman discloses
wherein the plurality of financial accounts includes one or more financial accounts [medical account] designated for use with anomaly [medical] transactions; wherein the one or more financial accounts designated for use with the anomaly [medical] transactions includes a first financial account [HSA account / Credit Card #] of the plurality of financial accounts;
(See at least Table 1 between ¶¶ [0087] and [0088], where a medical account is designated for medical transactions. “[T]he payment parser determines whether a particular transaction item qualifies for specific accounts. In one instance, the account is a medical account for which only medically related items qualify. Example medical accounts include insurance accounts and health savings accounts (HSAs).” ¶ [0010].) 

wherein an anomaly [medical] transaction is a financial transaction that is unlike previous financial transactions performed using the plurality of financial accounts;
(Examiner interprets “unlike previous financial transactions” as any difference from previous financial transactions such as different purchases, different date, different prices. See at least Tables 1 & 2, where in Table 1, a medical account is designated for medical transactions and in Table 2, a personal account is designated for non-medical transactions. Buyer-1, Transaction No. 1 ($100) for medical expenses is performed with a different financial account than Buter-1, Transaction No. 3 ($250) for non-medical expenses. The default accounts are different.)

5Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051 Reply to Office Actionselecting the first financial account of the plurality of financial accounts based, at least in part, on: 
(See at least Fig. 5, step 508, and associated text ¶ [0079], “A particular account is selected … [by] implement[ing] an algorithm.” 

inputting into an unsupervised machine learning model information about the previous financial transactions [buyer history] and the financial transaction; 
(See at least ¶ [0093], “In another buyer-account-selection algorithm, the algorithm uses a database of prior history to determine the buyer accounts. In a specific example, an unsupervised learning algorithm can be employed. The unsupervised learning algorithm takes all the data available and develops probabilistic models from the data.” The current financial transaction is account for in the selection  of the model. See, Fig. 5, step 502.)


determining, using the unsupervised machine learning model, that the financial transaction is an anomaly [medical/eligible] transaction; and
(See at least Fig. 5, step 506, “eligible account.” See, Table 1 and ¶¶ [0089], [0093].)

based on the unsupervised machine learning model determining that first financial transaction is an anomaly [medical] transaction, selecting the first financial account of the plurality of financial accounts;
(See at least ¶ [0093], “For example, one such [unsupervised machine learning] algorithm may be used to determine the likelihood that a buyer will make a payment on-time. This can affect the desired account, as some accounts may charge higher penalties and/or interest rates. Should the desired result be a minimization of buyer
costs and the buyer is deemed to be likely to make a late payment, the accounts can be selected accordingly.” ¶ [0090].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the claimed anomaly account determination and selection features using an unsupervised machine learning algorithm as explained in Dickleman, to the known invention of Novis, with the motivation to aid the user in selecting the best financial account to use for a particular purchase considering fees, tax implications, interest rates, and other factors. Dickleman, ¶ [0007]. 


	Regarding Claim 27, Novis discloses
One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause:
(See at least ¶ [0009], where “the system comprising at least one processor and a storage medium storing instructions that, when executed, configure the at least one processor to perform operations”)
The remaining limitations of Claim 27 are not substantively different than those presented in Claim 11 and are therefore, rejected, mutatis mutandis, based on Novis and Dickleman for the same rationale presented in Claim 11 supra.

Allowable Subject Matter
Claims 1–8, 12–24, and 28–32 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record, Brian Hickman, on May 13, 2022, as indicated in the attached Interview Summery. Amendments from claims filed Oct. 22, 2021, are indicated by bold underline and deletions are indicated by bold double brackets (“[[ ]]”). All Independent Claims are implicated. Independent Claims are amended as follows: 
(Currently Amended) A computer-implemented method for selecting a financial account for a financial transaction, comprising: 
receiving transaction information of the financial transaction, the financial transaction involving a multi-account payment card associated with a multi-account payment card identification (ID); 

determining that the multi-account payment card ID is associated with a plurality of financial accounts; wherein each of the plurality of financial accounts is associated with a distinct payment source; 

in response to determining that the multi-account payment card ID is associated with the plurality of financial accounts, selecting a particular financial account of the plurality of financial accounts based, at least in part, on: 
training a supervised machine learning model in a first stage using, as a first training set, a plurality of historical transaction records that each include transaction information for a particular financial transaction, financial account information for the plurality of financial accounts at a time that the particular financial transaction was received, and an indication of which financial account of the plurality of financial accounts was selected for the particular financial transaction; and 

using the supervised machine learning model to generate an output that selects a first financial account of the plurality of financial accounts based on: 

financial account information associated with the plurality of financial accounts at a time that the financial transaction was received, and 
		
the transaction information of the financial transaction; 2Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051 Reply to Office Action 

using one or more account selection techniques that do not involve [[the supervised]] any machine learning model to generate one or more outputs that select one or more additional financial accounts of the plurality of financial accounts; 

assigning a weight to the output of the supervised machine learning model; assigning a distinct weight to each of the one or more outputs of the one or more account selection techniques; 

selecting the particular financial account based on: the output of the supervised machine learning model; 

the weight assigned to the output of the supervised machine learning model; the one or more outputs of the one or more account selection techniques; and 

the distinct weight assigned to each of the one or more outputs of the one or more account selection techniques; 

causing the financial transaction to be charged to the particular financial account; 

receiving feedback information regarding the selection of the particular financial account; 

training the supervised machine learning model in a second stage using, as a second training set, at least the feedback information regarding the selection of the particular financial account.

17. (Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause: 

receiving transaction information of a financial transaction, the financial transaction involving a multi-account payment card associated with a multi-account payment card identification (ID); 

determining that the multi-account payment card ID is associated with a plurality of financial accounts; 

wherein each of the plurality of financial accounts is associated with a distinct payment source; 

in response to determining that the multi-account payment card ID is associated with the plurality of financial accounts, selecting a particular financial account of the plurality of financial accounts based, at least in part, on: 
training a supervised machine learning model in a first stage using, as a first training set, a plurality of historical transaction records that each include transaction information for a particular financial transaction, financial 8Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051 Reply to Office Action account information for the plurality of financial accounts at a time that the particular financial transaction was received, and an indication of which financial account of the plurality of financial accounts was selected for the particular financial transaction; and 

using the supervised machine learning model to generate an output that selects a first financial account of the plurality of financial accounts based on: 

financial account information associated with the plurality of financial accounts at a time that the financial transaction was received, and the transaction information of the financial transaction; 

using one or more account selection techniques that do not involve [[the supervised]] any machine learning model to generate one or more outputs that select one or more additional financial accounts of the plurality of financial accounts; 

assigning a weight to the output of the supervised machine learning model; 

assigning a distinct weight to each of the one or more outputs of the one or more account selection techniques; 

selecting the particular financial account based on: the output of the supervised machine learning model; 

the weight assigned to the output of the supervised machine learning model; 

the one or more outputs of the one or more account selection techniques; and 

the distinct weight assigned to each of the one or more outputs of the one or more account selection techniques; 

causing the financial transaction to be charged to the particular financial account; 

receiving feedback information regarding the selection of the particular financial account;

9Serial No. 16/729,245; Filed 12/27/2019Docket No. 60475-0051Reply to Office Actiontraining the supervised machine learning model in a second stage using, as a second training set, at least the feedback information regarding the selection of the particular financial account.


Reasons for Allowance
 
The following is Examiner’s statement of reasons for the indication of allowable subject matter:
The claims are eligible under 35 USC § 101 as explained above. 
The prior art taken alone or in combination fails to teach the following claimed features of Independent Claims 1 and 17. The distinguishing claimed features over the prior art are:
selecting the particular financial account based on:

the output of the supervised machine learning model;

the weight assigned to the output of the supervised machine learning model;

the one or more outputs of the one or more account selection techniques [that do not involve any machine learning model] (as amended by Examiner); and 

the distinct weight assigned to each of the one or more outputs of the one or more account selection techniques

The prior art references most closely resembling the applicant’s claimed invention are:
Novis (U.S. Pat. Pub. No. 2020/0074449) is pertinent because it discloses systems and methods for assisting a consumer in selecting the best financial account to use when making purchases. Novis, ¶ [0003]. The financial account is selected based on the output of a machine learning model of the consumer’s historical transactions. Novis, Fig. 7. Novis does not explicitly disclose selecting a particular financial account based on the weighted output from at least two different account selection techniques, where one of the selection techniques is supervised machine learning. 
Dickleman (U.S. Pat. Pub. No. 2009/0144194) is pertinent because it discloses the selection of a single financial account or “more than one account … at the same time,” based on “multiple [different] algorithms.” Dickleman, ¶¶ [0080], [0091]. Each algorithm is “tailored to different outcomes (e.g., maximize short/long-term gains, minimize tax implications, minimize fees or optimize gain/costs for certain/all parties).” Dickleman, ¶ [0091]. Algorithms are used to “initialize[ ]” or “modif[y]” a “lookup table.” Id. “Both supervised and unsupervised modeling can be useful for continual updating of the models and the resulting selection of the buyer account made by the system.” ¶ [0095]. “[S]tatistical weighting of [lookup table] inputs,” ¶ [0090], and assigning a “weight-factor” to output data from lookup tables is performed to identify a preferred selected account. ¶ [0092]. However, Dickleman is distinguished because only machine learning algorithms are used.
Bodington (Int. Pat. No. WO 2010/083454 A2) is pertinent because it discloses linking cashless accounts together and defining/determining rules to optimize account selection based on loyalty features.
NPL: “Federated Optimization for Financial Transaction Management” (2019) is pertinent because it discloses a method and system of federated optimization for financial transaction management. The system reviews all of an individual’s expenses, payment options, and all the associated implications, and then presents the individual with the optimal payment method for a single or group of expense(s).
Claims 1–8, 12–24, and 28–32 are allowed because the references individually and in combination, fails to teach or render obvious the distinguishing claimed features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694